Citation Nr: 0512177	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984 and for 21 days from January 2002 to February 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Montgomery, Alabama.  The Board remanded this case for 
further development in September 2003.  The development has 
been completed and the veteran was issued a supplemental 
statement of the case.  As such, the claims are ready for 
adjudication. 


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating left 
ear hearing loss and the competent medical evidence shows 
that the veteran's right ear hearing loss is not related to 
service.   

2.  The competent medical evidence does not relate the 
veteran's tinnitus to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005)

The RO notified the veteran of the evidence and information 
necessary to substantiate his service connection claim in the 
August 2004 supplemental statement of the case (SSOC) 
following the passage of the VCAA.  The VA fully notified the 
veteran of what is required to substantiate such claims in 
the SSOC.  Both the SSOC and January 2002 statement of the 
case (SOC)  provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  The SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  In July 2001, VA asked the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, reserve medical records, private medical 
records, VA examination reports, and written statements from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



II. Analysis 

The veteran contends that his bilateral hearing loss is 
directly related to service.  In his notice of disagreement, 
the veteran stated that while assigned to an artillery unit, 
he was constantly exposed to noise associated with firing of 
missiles, machine guns, and jets that flew low overhead as 
well as other artillery that was fired.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Upon review, it does not appear that the veteran meets the 
statutory requirements for current impaired hearing in the 
left ear.  The most recent audiological examination was 
performed in a VA examination in June 2004.  

The June 2004 VA authorized audiological evaluation using 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
60
60
LEFT
5
15
20
20

Speech audiometry revealed speech recognition ability of the 
right ear was 90 percent, while the left ear was 96 percent.  
The above findings demonstrate that the veteran does not meet 
the criteria for current impaired hearing in the left ear for 
VA compensation purposes.  38 C.F.R. § 3.385 (2004).  

Other than the veteran's contentions, the record contains no 
competent evidence of current left ear hearing loss.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disorder.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In sum, the veteran's left ear does not meet the 
criteria for hearing loss for VA purposes.  38 U.S.C.A. §§ 
1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  

As for the right ear, the above findings demonstrate current 
impaired hearing in the right ear for VA compensation 
purposes.  38 C.F.R. § 3.385 (2004).  However, the June and 
July 2004 VA examiners opined that it is less likely than not 
that the veteran's current right ear hearing loss is related 
to noise exposure that occurred while on active duty.  

The June 2004 VA audiologist indicated that she did not feel 
that the hearing loss was due to any type of noise exposures 
the veteran may have sustained in service.  She stated that 
there was obvious evidence of pathology of the middle ear 
found on both the examination and with the private medical 
record dated in 2001.  Examination revealed the presence of a 
middle ear pathology creating a mixed hearing loss of unknown 
etiology.  However, she found that this type of hearing loss 
is not consistent with noise exposure.  

The July 2004 VA medical examiner indicated that the veteran 
had mixed hearing loss in the right ear with some tinnitus.  
The examiner did not think that this was related to his noise 
exposure in the military as his type of hearing loss is not 
caused by noise exposure.  

The Board finds both examiners' opinions to be competent 
medical evidence as each were based upon review of the 
medical records, including service medical records, review of 
the private medical record showing hearing loss, dated in 
August 2001, and examination of the veteran.  Both examiners 
noted that the veteran showed some high-frequency hearing 
loss in the right ear prior to his enlistment in November 
1985.  Indeed, the Report of Medical Examination in July 1980 
showed the following audiological evaluation using pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
30
35
LEFT
10
5
5
5

The service medical records do not show any aggravation or 
additional hearing loss during active duty service.  Both 
examiners also note that the June 1992 audiological test is 
within normal limits and that the earliest evidence of 
significant right ear hearing loss is in 1998, many years 
after separation from active duty in March 1984.  This 
finding is corroborated by the reserve records, which first 
shows impaired right ear hearing loss that meet the criteria 
under 38 C.F.R. § 3.385.  The May 1998 audiological 
evaluation using pure tone thresholds, in decibels, is as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40

40

LEFT
20

20


Although the examination report notes that the results 
showing hearing loss may not have been valid due to the 
veteran's physical condition at that time, it nevertheless 
shows the earliest possible time that the veteran met the 
hearing loss criteria for the right ear.  As these findings 
are approximately 14 years after active duty service, the 
veteran is not entitled to presumptive service connection for 
hearing loss of the right ear.  38 C.F.R. § 3.307, 3.309(a).  

In sum, even if it was assumed that the veteran was exposed 
to significant noise during active duty service, the two VA 
medical examiners opined that his current right ear hearing 
loss is not related to his active duty service.  Their 
rationale was based on examination and was supported by the 
record.  There were no other competent medical etiological 
opinions of record.  

With regards to the veteran's tinnitus claim, the only nexus 
opinion of record is from the June 2004 VA examiner.  The 
examiner notes that the veteran reported that tinnitus had 
been present for "quite a while," but could not give more 
specific onset.  The examiner concludes that the etiology of 
the tinnitus could not be determined.  However, it seems 
unlikely to be related to military noise exposures, as the 
first documentation of tinnitus is from the private medical 
record in 2001.  

The June 2004 VA examiner's finding was supported by the 
record as the evidence demonstrates no diagnosis or 
complaints of tinnitus until 2001, or more than 16 years 
following service.  Service medical records are negative for 
any complaints or findings of tinnitus.  In the October 1984 
report of medical history for enlistment into the reserves, 
the veteran checked "no" for having had or currently having 
any ear trouble or hearing loss.  The veteran made no 
reference to experience tinnitus symptoms in the report.  
Reports of Examinations in November 1985, August 1989, and 
January 1992 showed no diagnosis or complaints of  tinnitus.  
The Board finds the examiner's opinion to be competent 
medical evidence as it is based upon examination of the 
veteran, review of the record, and was otherwise supported by 
the record.  There is no other etiological opinion of record.

Other than the veteran's contentions, the record contains no 
competent evidence that the veteran's tinnitus and current 
right ear hearing loss are related to service.  The veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno, supra.  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disorder.  See Grottveit, 
supra; Espiritu, supra.

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss and tinnitus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


	


